Citation Nr: 0900178	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-05 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1970 to 
June 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for tinnitus.  He 
claims to have suffered occasional head noise since 
approximately 1971.  The record shows veteran served in 
combat in Vietnam and was awarded the Combat Infantryman 
Badge and the Bronze Star Medal.

The veteran underwent a VA examination in August 2005.  The 
examiner concluded that the veteran had bilateral 
sensorineural hearing loss; however, he indicated that the 
rare episodes of "head noise" were not consistent with the 
presence of tinnitus with an etiology of noise exposure.  It 
is unclear whether the examiner was stating that the veteran 
did not have tinnitus or whether he did have tinnitus but it 
was due to noise exposure.  The veteran is competent to state 
that he has had head noise or ringing in his ears.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The case 
should be remanded for an examination to determine whether 
the veteran has tinnitus.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for a VA 
audiological examination to determine 
whether the veteran currently has 
tinnitus.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should specifically state whether 
the veteran currently suffers from 
tinnitus.

2.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for final appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

